Citation Nr: 0307765	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  99-07 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for left knee 
patellofemoral syndrome, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from February 1987 to January 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision issued in December 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina (SC), that denied the 
veteran's claim for an increased rating on his service-
connected left knee patellofemoral syndrome.  The veteran 
perfected a timely appeal of this determination in April 
1999.  A hearing was held before the undersigned Veterans Law 
Judge in March 2001.  

It is noted that this claim was remanded for additional 
development in June 2001 and it subsequently was returned to 
the Board.  

(The issue of the propriety of the reduction of the veteran's 
left rhomboid muscle myofascites from 20 percent to zero 
percent (non-compensable), is addressed in the remand portion 
of this decision below).


FINDING OF FACT

The veteran's left knee patellofemoral syndrome is manifested 
by extension that is limited to 15 degrees.


CONCLUSION OF LAW

The criteria for a 20 percent rating for left knee 
patellofemoral syndrome are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.40, 
4.45, 4.71a, Diagnostic Code 5261 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate the veteran's claim 
for an increased rating on his service-connected left knee 
patellofemoral syndrome.  In a letter dated in May 2002, the 
veteran and his representative were informed of VA's 
obligations to notify and assist claimants under the VCAA, 
and they were notified of what records VA would attempt to 
obtain on behalf of the veteran, and what records the veteran 
was expected to provide in support of his claim.  The veteran 
and his representative were provided with a copy of the 
appealed rating decision, a statement of the case, and 
supplemental statements of the case.  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the veteran's claim and the requirement to 
submit medical evidence that comported with a higher 
evaluation for left knee patellofemoral syndrome.  By way of 
these documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on the veteran's behalf.  The 
veteran responded in February 2003, indicating that he had 
completely presented his case and was requesting that his 
claim be forwarded to the Board for appellate review.  Thus, 
the Board observes that all of the aforementioned 
correspondences informed the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
to substantiate his claim.  See Quartuccio v. Principi, 16 
Vet.App. 183 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post service medical 
records, including VA medical records and examination 
reports.  Further, VA advised the veteran and his 
representative in a letter, dated in January 1999, that the 
veteran was being scheduled for a personal hearing at the RO 
in February 1999 and notified them that they could bring with 
them any evidence not previously considered that they wished 
to present to VA.  They also were notified by letter dated in 
January 2001 that the veteran was being scheduled for a Board 
hearing in March 2001.  Following the Board hearing, the 
veteran and his representative were provided copies of the 
hearing transcript in April 2001.  By letter dated in July 
2001, the veteran and his representative were notified that 
this claim had been remanded to the RO, that additional VA 
treatment records that the veteran had identified at the 
Board hearing had been requested, and that the veteran would 
be scheduled for VA orthopedic examination.  The veteran has 
stated in the course of this appeal that he does not have any 
additional medical records.  Under the circumstances in this 
case, the veteran has received the notice and assistance 
contemplated by law and adjudication of his claim for an 
increased rating on his service-connected left knee 
patellofemoral syndrome poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet.App. 384 (1993).

II.  Entitlement To Increased Rating

Based on a review of the veteran's service medical records 
and VA treatment records, the RO granted the veteran's claim 
of entitlement to service connection for left knee 
patellofemoral syndrome in a March 1996 rating decision.  The 
RO found that the veteran's left knee patellofemoral syndrome 
comported with a 10 percent evaluation, based on the 
contemporaneous evidence then of record.  Upon a review of 
additional evidence, the RO concluded that no change was 
warranted in the 10 percent disability evaluation assigned to 
the veteran's service-connected left knee patellofemoral 
syndrome in the currently appealed rating decision issued in 
December 1998 and in rating decisions issued in March and 
August 1999.

The evidence submitted during the pendency of this appeal 
includes the veteran's post-service VA outpatient treatment 
records for the period of October 1995 to April 2002.

A review of the veteran's VA treatment records indicates 
that, on outpatient examination accomplished in December 1995 
at the VA Medical Center in Hampton, Virginia (hereinafter, 
"VAMC Hampton"), no pertinent complaints were noted.  It 
was noted in the veteran's medical history that he had 
injured his left knee after falling on board ship during 
service.  Physical examination revealed no pertinent results 
and the diagnosis include history of left knee injury.  On a 
VA Medical Certificate dated in July 1996 from VAMC Hampton, 
the veteran complained of bilateral knee pain but denied 
locking, giving way, instability, and swelling.  In the 
veteran's medical history, it was noted that he had 
experienced patellofemoral syndrome during service.  Physical 
examination of the veteran's left knee revealed retropatellar 
pain and evidence of crepitus, but it was otherwise within 
normal limits.  The impressions included left knee 
chondromalacia.  X-rays of the veteran's knees were obtained 
in July 1996 and revealed no bony alteration or soft tissue 
defect, and the impression was no significant knee findings.  
Orthopedic consultation was accomplished on July 10, 1996, at 
which time the veteran complained of patellofemoral syndrome, 
constant left knee pain, and frequent giving way.  He also 
reported an in-service injury to his left knee in 1989.  
Physical examination revealed a palpable bipartite right 
patella, but was otherwise entirely negative, with no 
effusion, and a normal patellar track.  The provisional 
diagnosis was internal derangement, right knee, and the 
impression was essentially normal knees.  Although the 
veteran complained of bilateral knee pain on examination 
accomplished on July 15, 1996, the examiner provided no 
pertinent physical examination results, assessment, or 
impressions.  Subsequent examination accomplished on August 
26, 1996, noted no change in the veteran's left knee.  X-rays 
of the veteran's left knee, obtained in August 1996, showed 
that the left knee was normal in appearance without bony or 
soft tissue defects.  The radiologist's impression was a 
normal left knee.  

On outpatient examination accomplished in September 1996 at 
VAMC Hampton, the veteran complained of constant left knee 
pain since an injury that had occurred during service in 
1989, and frequent giving out or buckling of the left knee.  
The veteran's August 1996 x-rays were noted, as was the fact 
that the veteran wore double metal upright sleeve knee 
braces.  Physical examination revealed a small effusion on 
the left knee, no apprehension or crepitance, good medial and 
lateral collateral ligament stability, anterior drawer test 1 
millimeter in translation, and negative posterior drawer, 
Lachman's, and McMurray's tests.  The impression was chronic 
left knee pain.  

On VA orthopedic examination accomplished in May 1997 at VAMC 
Hampton, the veteran complained of a painful left knee that 
required a knee brace "when [he was] up and about" and that 
he could no longer play sports.  He reported that his 
original left knee injury had occurred when he had fallen on 
board ship in 1989 and he had re-injured his left knee on 
several subsequent occasions during service.  The examiner 
noted that the veteran wore a hinged left knee brace and 
limped on his left knee.  Physical examination of the 
veteran's left knee revealed no swelling or deformity, pain 
under the patella (especially on standing), no instability or 
subluxation, flexion from 10 to 95 degrees, and extension 
"lacks 10 degrees."  X-rays were reviewed and interpreted 
as showing a normal left knee.  The diagnosis was left knee 
patellofemoral syndrome.

By rating decision issued in July 1997, the RO concluded 
that, based on a review of the veteran's May 1997 VA 
examination, no change was warranted in the 10 percent 
evaluation assigned to the veteran's service-connected left 
knee patellofemoral syndrome, and that, since there was a 
likelihood of improvement in this disability, this evaluation 
was subject to routine future review examination.

X-rays of the veteran's left knee were obtained in April 1998 
at the VA Medical Center in Augusta, Georgia (hereinafter, 
"VAMC Augusta"), and showed intact casseous structures, no 
joint disease, fluid, or evidence of old or recent injuries, 
an intact patella, and no metallic foreign bodies in the soft 
tissues.  No further impression or assessment was provided.

On routine future review examination accomplished in November 
1998 at VAMC Augusta, the veteran complained of intermittent 
left knee swelling, locking, giving way, and pain on climbing 
stairs that was exacerbated once a month.  The veteran 
reported that he was employed and had spent eight years on 
active service.  The veteran's only reported knee injury was 
a hyperextension injury that had occurred during service when 
he had fallen on board a Navy ship.  Physical examination of 
the veteran's left knee revealed full extension, flexion to 
140 degrees, negative drawer test, stable varus and valgus 
tests, no evidence of effusion, firm end points on Lachman's 
examination without excessive translation and no evidence of 
a pivot shift, neutral patellar tilt, quadriceps showed 
excellent tone, somewhat palpable, non-tender crepitance over 
the lateral aspect of the left knee when attempting pivot 
shift testing, and otherwise unremarkable left knee soft 
tissue.  The veteran's April 1998 x-rays were reviewed and 
interpreted as showing no evidence of left knee 
abnormalities.  The impression was probable synovial plica, 
left knee, causing intermittent swelling and intermittent 
symptomatology that appeared to be unremarkable, and there 
did not appear to be any chronic dysfunction in the left knee 
as the veteran's quadriceps strength was excellent and his 
left leg showed no evidence of atrophy.

In a Notice of Disagreement filed in December 1998, the 
veteran stated that there had been "a decline in the 
disabling affect" of his left knee patellofemoral syndrome.

At his personal hearing at the RO in February 1999, the 
veteran testified that he experienced a lot of left knee pain 
most of the time that he rated as 91/2-10 on a 10-point pain 
scale, his left knee gave way and caused him to fall 
backwards frequently, and there were times when he was unable 
to bend or straighten out his left knee.  When asked to 
describe the nature of his left knee pain, the veteran 
testified, "It's just a sharp pain.  Like I'm being stuck 
with the big needle right down the center of my knee.  And - 
like I said, it's minimum swelling, but the pain is 
just...almost at times outrageous."  He testified that his 
left knee pain kept him from playing basketball, and that, 
when his left knee gave out on him, he had caught himself 
with his hands several times and kept himself from falling 
down completely.  He also testified that his left knee gave 
out on him 10-12 times a month, he wore a knee brace every 
day, and he had not lost any work due to his left knee pain.  
The veteran's wife testified that there were times when the 
veteran's left knee gave way as he was getting out of bed in 
the morning, causing him to fall back onto the bed.  When 
questioned by the hearing officer, the veteran stated that 
his left step was weaker than his right because of his left 
knee pain, and his left knee gave way with or without wearing 
a knee brace.

It is noted that x-rays of the veteran's left knee were 
obtained but not interpreted in March 1999 at VAMC Augusta.

In a Form 9 filed on the veteran's behalf by his service 
representative in April 1999, the veteran requested an 
increased rating for his service-connected left knee 
patellofemoral syndrome because recent x-rays and strength 
tests of his left knee accomplished in March 1999 had 
indicated the need for a scope of the left knee which could 
verify lateral instability, moderate subluxation, and/or 
traumatic arthritis of the left knee.  The veteran also 
requested a Board hearing.  In a Form 646 filed on the 
veteran's behalf by his service representative in May 1999, 
it was requested that all reasonable doubt be resolved in the 
veteran's favor and it was noted that the veteran had no 
additional argument in support of his claim.

On a visit to the orthopedic clinic in June 1999 at VAMC 
Augusta, it was noted that the veteran had discussed with an 
orthopedic examiner the possibility of surgery on his left 
knee.  It was noted that the veteran's left knee had not 
responded to any non-surgical intervention techniques.  
Although the veteran initially was scheduled for surgery with 
the understanding that his left knee might not get any 
better, the veteran was advised to have a magnetic resonance 
imaging (MRI) scan done of his left knee before proceeding 
with surgery and he agreed to this plan.  No further 
assessment was provided.

In an MRI scan of the veteran's left knee obtained at VAMC 
Augusta on July 7, 1999, the anterior and posterior cruciate 
ligaments, medial collateral, and lateral collateral 
ligaments all were intact.  There was high signal intensity 
within the posterior horn of the lateral meniscus.  However, 
the radiologist noted that this signal did not contact the 
surface of the meniscus and was most likely due to 
degenerative changes, and the remainder of the menisci were 
normal.  There was no evidence for joint effusion and bone 
marrow signal intensity was within normal limits.  The 
impression was that there was no evidence for meniscal tears 
or ligamentous injuries.

On examination at VAMC Augusta on July 31, 1999, the veteran 
complained of persistent left knee pain and swelling that had 
been present since a hyperextension injury that had occurred 
during service in 1989.  He also complained of intermittent 
locking and giving way, and pain that was exacerbated when 
going up stairs or after prolonged walking.  The veteran 
denied any joint effusion, erythema, or deformity.  Physical 
examination of the left knee revealed a full range of motion 
on flexion and extension, no joint effusion, erythema, 
tenderness, or deformity, negative anterior and posterior 
drawer tests, stable varus and valgus testing, and some 
crepitance on flexion, extension, and during Lachman's 
testing.  Lachman's testing also revealed firm knees without 
excessive translation, and motor strength was 5/5 in the 
lower extremities and on knee extension.  The examiner noted 
that he had reviewed the MRI scan of the veteran's left knee 
obtained that same month and concluded that it was 
essentially normal with no evidence of joint effusion, 
meniscal tear, or ligamentous injury.  The examiner noted 
that the veteran's left knee had shown no joint disease on 
examination in April 1998.  Finally, the examiner also noted 
that the veteran's reported limitations included pain after 
prolonged standing or walking and a reported decrease in 
flexion and extension, which the examiner had been unable to 
reproduce at this examination.  The impression was that the 
veteran's examination and history were consistent with left 
knee patellofemoral syndrome with the possibility of synovial 
plica of the left knee which appeared to be chronic in nature 
with persistent pain.    

In a report from VAMC Augusta dated in May 2000, but not 
provided to the Board until after the veteran's Board hearing 
in March 2001, it was noted that the veteran had been 
followed at VAMC Augusta for chronic (left) knee pain for the 
previous 8 years and, although he had been scheduled for 
arthroscopic surgery on his left knee to relieve the chronic 
(left knee) pain, the veteran had been told by an orthopedic 
surgeon that surgery was no longer necessary (as noted 
above).  The examiner also noted that, functionally, the 
veteran should be able to handle the requirements of his 
part-time employment as a postal worker.  It is noted that 
the veteran waived review of this report by the agency of 
original jurisdiction when he submitted it at the Board 
hearing in March 2001.

At the Board hearing in March 2001, the veteran testified 
that he had worn out several knee braces that had been given 
to him by VA examiners in the past, and that he wore a knee 
brace, took over-the-counter pain medication to combat knee 
swelling and pain, and was in pain every day.  The veteran 
testified that he was only able to squat half way down before 
he experienced left knee pain and he developed stiffness in 
his left knee if it was held in either a bent or straight 
position for any length of time.  The veteran also testified 
that he had been scheduled for left knee surgery and that it 
had been cancelled on the day of the surgery and that his 
left knee locked or gave way on him between 4 and 10 times a 
day.  In his testimony, the veteran identified additional VA 
treatment records from VAMC Hampton dated between 1995 and 
1998 and from VAMC Augusta dated between March and July 1999 
that had not been associated with his claims folder.  The 
veteran also testified that he was unable to play basketball 
like he used to do and could not run and play with his 
daughter because of his left knee pain, and he was unable to 
ride in a car for long distances without wearing his knee 
brace and stopping frequently to stretch out his left knee.

Following the Board's June 2001 remand, VA clinical records 
dated between 1995 and 1998 from VAMC Hampton and dated 
between March and July 1999 from VAMC Augusta were obtained 
and associated with the veteran's claims folder.

X-rays of the veteran's left knee were obtained at VAMC 
Augusta in March 2002.  The radiologist's impression was 
that, on comparison with x-rays of the veteran's left knee 
obtained in March 1999, no significant skeletal or soft 
tissue abnormalities of the left knee had been shown.

On VA orthopedic examination in April 2002 at VAMC Augusta, 
the veteran complained of continuing pain in the left knee 
that got worse on any increased or prolonged activity and on 
sitting in the same position for a long period of time.  The 
veteran denied any increased fatigability on prolonged 
activity, weakness on increased ambulation, or 
incoordination.  The veteran's past medical history of a 
hyperextension injury was noted.  The examiner noted that the 
veteran's claims file and the Board's remand had been 
reviewed in great detail and that this examination had been 
done in strict compliance with the remand.  Physical 
examination of the left knee revealed that the range of 
motion on flexion was to 135 degrees, extension was to 15 
degrees, medial rotation of the tibia on the femur was to 35 
degrees, lateral rotation of the tibia on the femur was to 40 
degrees, and all ranges of motion had been achieved with no 
pain.  Lachman's test and drawer test were both negative, and 
there was no evidence of any joint effusion.  The examiner 
noted that the veteran reported no pain on motion, and there 
was no evidence of any fatigability, weakness, or 
incoordination on range of motion of the left knee.  X-rays 
were obtained and interpreted as showing a normal left knee.  
The impression was a history of left knee pain with a range 
of motion as described and, since x-rays of the left knee had 
not revealed any evidence of degenerative joint disease or 
any soft tissue abnormality, the veteran's left knee pain was 
not secondary to any nerve or musculoskeletal disorder.

The veteran and his representative essentially contend on 
appeal that the veteran's service-connected left knee 
patellofemoral syndrome is more disabling than currently 
evaluated because his symptoms have worsened.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2002); Schafrath v. Derwinski, 1 Vet.App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the United 
States Court of Appeals for Veterans' Claims (hereinafter, 
"the Court") has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).  

The veteran's service-connected left knee patellofemoral 
syndrome is currently evaluated as 10 percent disabling under 
Diagnostic Code 5257, which rates a veteran's disability 
based on the extent of recurrent subluxation or lateral 
instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2002).  An evaluation of 10 percent disabling is 
provided under this Diagnostic Code where the recurrent 
subluxation or lateral instability of the knee is slight.  An 
evaluation of 20 percent disabling is provided under this 
Diagnostic Code where the recurrent subluxation or lateral 
instability of the knee is moderate.  Finally, the maximum 
evaluation of 30 percent disabling is available under 
Diagnostic Code 5257 where the recurrent subluxation or 
lateral instability of the knee is severe.  Id.

The Board notes that the veteran's service-connected left 
knee patellofemoral syndrome also could be rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5262 (2002).  
Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by x-ray findings, is rated as degenerative 
arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002).  Degenerative arthritis, 
established by x-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is non-compensable under the appropriate code, a rating of 10 
percent is warranted for each major joint affected by 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2002).  The Board notes that, for the purpose of rating 
disability from arthritis, the knee is considered to be a 
major joint.  38 C.F.R. § 4.45 (2002). 

Limitation of motion for knees also is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (2002).  To qualify for 
a 10 percent disability rating under these Diagnostic Codes, 
the veteran's left knee flexion would have to be limited to 
45 degrees, or extension is limited to 10 degrees, 
respectively. A 20 percent disability rating is available 
under these Diagnostic Codes where the veteran's extension is 
limited to 15 degrees or his flexion is limited to 30 
degrees, respectively.  A 30 percent disability rating is 
available under these Diagnostic Codes where the veteran's 
extension is limited to 20 degrees or his flexion is limited 
to 15 degrees, respectively.

The Board notes that the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities when evaluating increased rating claims for 
orthopedic disabilities.  In DeLuca v. Brown, 8 Vet.App. 202 
(1996) (hereinafter, "DeLuca"), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  The Court also held in DeLuca that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  However, in Johnson v. Brown, 9 Vet.App. 7 
(1996), the Court held that, because 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 was not predicated on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 did not apply with respect 
to pain.  Therefore, DeLuca is not applicable to rating 
considerations under Diagnostic Code 5257.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2002).

Taking into account all of the medical evidence set out 
above, and resolving any reasonable doubt in the veteran's 
favor, the Board finds that the preponderance of the evidence 
is against an increased rating of the veteran's service-
connected left knee patellofemoral syndrome.  On examination 
in November 1998, although the veteran complained of left 
knee locking and giving way, his left knee had full flexion 
and extension, there was stability on inward and outward 
bending of the left knee, no evidence of left knee 
abnormalities was seen on x-rays, and the impression was that 
the veteran's left knee disability caused only intermittent 
swelling and symptomatology that appeared to be unremarkable 
and there did not appear to be any chronic dysfunction in the 
left knee.  The veteran also testified at his personal 
hearing in February 1999 that his left knee gave way 
frequently.  An MRI scan in July 1999 found no evidence for 
meniscal tears or ligamentous knee injuries and no joint 
effusion.  Although the veteran reported intermittent locking 
and giving way and decreased flexion and extension in July 
1999, on examination, the examiner stated that he had been 
unable to objectively reproduce the veteran's claimed 
limitations and examination results revealed stability on 
inward and outward bending of the knee and firm knees without 
excessive translation on Lachman's testing.  Finally, at the 
veteran's most recent physical examination in April 2002, 
Lachman's and drawer tests were both negative; there was no 
evidence of any pain on motion, fatigability, weakness, or 
incoordination in the left knee; and there was no evidence of 
any joint effusion.  Given the symptomatology associated with 
the veteran's left knee patellofemoral syndrome, and given 
that the evidence does not reflect moderate subluxation or 
moderate lateral instability on examination of the left knee, 
an increased rating in excess of 10 percent is not warranted 
under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).

The Board has considered whether an increased evaluation for 
the veteran's service-connected left knee patellofemoral 
syndrome is warranted under the other potentially applicable 
Diagnostic Codes listed above.  On the facts of this claim, 
the veteran's left knee patellofemoral syndrome meets the 
requirements entitling him to a higher evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).  On 
examination in November 1998, as noted above, the veteran had 
full extension of the left knee and flexion to 140 degrees.  
Subsequent examination in July 1999 revealed that the 
veteran's left knee had a full range of motion on flexion and 
extension.  Nonetheless, the results of the examination in 
April 2002 revealed flexion to 135 degrees, extension to 15 
degrees, no pain on motion, and no evidence of fatigability, 
weakness, or incoordination on range of motion of the left 
knee.  The examinations considered all of the veteran's 
reported symptoms, including pain, and thus these findings 
would support a 20 percent under Diagnostic Code 5261, based 
on the limitation of motion on extension of the left leg to 
15 degrees.  It is noted that the veteran also reported at 
these examinations that he experienced intermittent flare-ups 
of left knee pain (which could presumably account for some 
additional functional loss).  However, even considering the 
standards found in DeLuca, because there was no objective 
indication on examination that the veteran's flexion was 
limited to 15 degrees or that his extension was limited to 20 
degrees, as would be required for a 30 percent rating under 
Diagnostic Codes 5260 or 5261, respectively, the Board finds 
it reasonable to conclude that the symptomatology associated 
with the veteran's left knee patellofemoral syndrome more 
nearly approximates the criteria for a 20 percent rating 
under Diagnostic Code 5261.  See 38 C.F.R. §§ 4.3, 4.7, 
4.71a, Diagnostic Code 5261; see also Butts v. Brown, 5 
Vet.App. 532, 538 (1993) (holding that the Board's choice of 
Diagnostic Code should be upheld so long as it is supported 
by an explanation and evidence).  

The Board points out that, as arthritis or ankylosis of the 
left knee are not currently (medically) demonstrated, 
separate evaluations for these disabilities, under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, and 5256, are not for 
consideration.  See VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997); see also VAOPGCPREC 9-98 (Aug. 14, 1998).

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected left knee 
patellofemoral syndrome presented an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2002); 
Bagwell v. Brown, 9 Vet.App. 337, 338-339 (1996).  A review 
of the evidence in the veteran's claims folder does not 
indicate that his left knee patellofemoral syndrome was shown 
objectively to interfere markedly with employment (i.e., 
beyond that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or otherwise to render 
impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not provide an additional basis for an 
increased rating in excess of 20 percent for left knee 
patellofemoral syndrome.


ORDER

Entitlement to an increased rating to 20 percent for left 
knee patellofemoral syndrome is granted, subject to the laws 
and regulations governing the payment of monetary awards.


REMAND

As a procedural matter, in a December 1998 rating decision, 
the RO proposed a reduction of the rating for the veteran's 
service-connected left rhomboid muscle myofascitis 
(hereinafter, "left shoulder myofascitis").  The RO's 
proposed reduction consisted of reducing the veteran's 20 
percent rating for this service-connected condition to zero 
percent.  In a letter dated December 9, 1998, the veteran and 
his service representative were advised of the RO's proposed 
rating reduction, and they were advised of their right to a 
hearing and to present additional evidence within 60 days 
showing that compensation should be continued at the same 
level.  38 C.F.R. § 3.105(e) (2002).  The veteran disagreed 
with the proposed reduction in a letter received at the RO on 
December 23, 1998.  In a Hearing Officer's Decision, dated in 
March 1999, the RO affirmed the proposed reduction of the 
veteran's service-connected left shoulder myofascitis.  The 
RO sent the veteran a letter to this effect in March 1999, 
along with a copy of the March 1998 decision and notice of 
his appellate rights.  In a Form 9 received at the RO on 
April 16, 1999, the veteran again expressed disagreement with 
the reduction in the disability rating assigned to his 
service-connected left shoulder myofascitis.

In this regard, the Board notes that the RO did not accept 
the veteran's April 16, 1999, statement contesting the 
proposed reduction in the rating assigned to his service-
connected left shoulder myofascitis contained in a VA Form 9 
as a notice of disagreement with this reduction, due in part 
to the RO's instruction in the April 21, 1999, letter that 
the veteran "cannot file a Notice of Disagreement for your 
Shoulder condition until a final reduction is made."  
However, this specific instruction, as written in the April 
21, 1999, letter to the veteran is an improper construction 
of and inconsistent with the statute and regulations that 
govern a claimant's right to file a notice of disagreement 
and appeal.  This is so because, under the laws administered 
by VA, it is permissible for a claimant to initiate an appeal 
by filing a timely notice of disagreement to contest the 
result of an initial review or determination by the agency of 
original jurisdiction.  See 38 U.S.C.A. § 7105 (West 2002) 
("notice of disagreement shall be filed within one year from 
the date of mailing notice of the result of initial review or 
determination"); see also 38 C.F.R. § 20.302 (2002) ("a 
claimant...must file a Notice of Disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that the agency mails notice of the 
determination to him or her").  Thus, in applying these 
legal criteria to the facts of this case, the veteran's April 
1999 statement, although contained on a VA Form 9, is 
construed by the Board as a timely filed notice of 
disagreement with the March 1999 rating decision.

Because the veteran filed a timely notice of disagreement 
under 38 U.S.C.A. § 7105, appellate review of the RO's March 
1999 Hearing Officer's decision, and any subsequent rating 
decision on that same matter (i.e., the August 1999 rating 
decision that considered and implemented the reduction of the 
service-connected left shoulder myofascitis) was properly 
initiated, and the RO was then obligated to furnish him a 
statement of the case with respect to the propriety of the 
reduction in rating for this condition, once the preliminary 
action effectuating the rating reduction was completed.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 19.26 (2002).  See also 
Hamilton v. Brown, 4 Vet.App. 528 (1993).

Presently, as discussed above, the veteran's left shoulder 
myofascitis claim is in appellate status due to the timely 
filing of a notice of disagreement with the RO's March 1999 
rating decision.  The record indicates that a statement of 
the case has not been issued in reference to the propriety of 
the reduction in the rating for service-connected left 
shoulder myofascitis.  Accordingly, this matter is remanded 
to the RO for the issuance of a statement of the case, and 
for such further development as may be necessary.  See 
Manlicon v. West, 12 Vet.App. 238 (1999).  

The remanding of this issue (i.e., the propriety of the 
reduction of the veteran's left rhomboid muscle myofascites 
from 20 percent to zero percent (non-compensable)) must not 
be read as an acceptance of jurisdiction over the same issue 
by the Board.  The Board may only exercise jurisdiction over 
an issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); Roy v. Brown, 5 Vet. App. 554 (1994).  The RO should 
return this issue to the Board only if the veteran perfects 
his appeal in full accordance with the provisions of 
38 U.S.C.A. § 7105.

To ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following action:

The RO should issue a statement of the 
case pertaining to the question of the 
propriety of the reduction of the 
veteran's left rhomboid muscle 
myofascites from 20 percent to zero 
percent.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this claim.  The veteran need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

